J-A12008-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SHAWN MICHAEL BOOK                         :
                                               :
                       Appellant               :   No. 976 WDA 2021

           Appeal from the Judgment of Sentence Entered July 23, 2021
                  In the Court of Common Pleas of Butler County
                   Criminal Division at CP-10-CR-0001483-2015


BEFORE:       MURRAY, J., McCAFFERY, J., and COLINS, J.*

MEMORANDUM BY MURRAY, J.:                                 FILED: MAY 13, 2022

        Shawn Michael Book (Appellant) appeals from the judgment of sentence

imposed after the trial court revoked his parole. We affirm.

        The trial court described the underlying facts and procedural history as

follows:

               On July 3, 2015, a resident of Worth Township, Butler
        County, reported a burglary to the State Police. A male, later
        identified as [Appellant], entered the house and began to take the
        victim’s medication.       When [Appellant] saw the resident,
        [Appellant] fled the scene. Following an investigation into the
        burglary, [Appellant] was identified as the perpetrator. A criminal
        complaint was filed on July 13, 2015, followed by an information
        on August 19, 2015. The information charged [Appellant] with
        one count of burglary under 18 Pa.C.S. § 3502(a)(1) and one
        count of criminal trespass under 18 Pa.C.S. § 3503(a)(1)(i).

              A jury trial was held on June 21, 2016, during which the trial
        court declared a mistrial. After that first mistrial, defense counsel
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A12008-22


       filed a motion to dismiss, which the court denied. A second jury
       trial was held on April 19, 2017, during which the trial court
       declared another mistrial. A motion to dismiss followed, which the
       trial court denied in an order dated July 19, 2017. A timely appeal
       of that denial then followed, and on June 27, 2018, the Superior
       Court affirmed the trial court’s decision. See Commonwealth v.
       Book [], 193 A.3d 1120 (Pa. Super. Ct. 2018) [(unpublished
       memorandum)].

              [Appellant] entered a plea of nolo contendere pursuant to a
       plea agreement on April 16, 2019.            The court sentenced
       [Appellant] on May 9, 2019 to serve 6 to 36 months’
       imprisonment, to be paroled immediately.[1] The parole officer
       supervising [Appellant] filed a request to schedule a parole
       [violation] hearing on July 10, 2019.            Following several
       continuances, the hearing was scheduled on January 17, 2020. At
       that time, [Appellant] did not appear, and the court issued a bench
       warrant.

              On August 4, 2020, the Commonwealth received word that
       [Appellant] was currently incarcerated in the Lawrence County
       Jail. Upon that realization, the Commonwealth requested that a
       parole revocation hearing be scheduled and [Appellant] be
       transported to Butler County for that hearing[, which occurred on
       November 20, 2020]. [Appellant] was found to be in violation of
       parole and, following several continuances [requested by
       Appellant], a parole revocation hearing was scheduled for July 23,
       2021. At that hearing, the court revoked [Appellant’s] parole and
       committed him to serve the unexpired balance of [his original
       sentence imposed on May 9, 2019,] in the Butler County Prison.
       In the order, [Appellant] received credit for time served as
       provided by law, but not for any street time. [Appellant] then filed
       a motion for parole, along with a ten-day motion for modification
       of sentence on July 30, 2021. However, prior to resolution of
       those motions, [Appellant timely] filed a notice of appeal on
       August 19, 2021. As such, the court noted that it was without
       jurisdiction to hear the motions filed on July 30, 2021, and
       therefore would take no action regarding those motions. [See
       Pa.R.A.P. 1701(a) (“after an appeal is taken …, the trial court …
       may no longer proceed further in the matter.”)]
____________________________________________


1 Prior to sentencing, Appellant was on pretrial supervision with electronic
home monitoring.

                                           -2-
J-A12008-22



Trial Court Opinion, 10/12/21, at 1-3 (footnote added; unnecessary

capitalization omitted).   Both Appellant and the trial court complied with

Pa.R.A.P. 1925.

      Appellant presents five issues for our consideration:

      I.    Whether the Appellant has been wrongfully denied credit for
            time served on house arrest?

      II.   Whether stopping the clock due to Covid-19 is a violation of
            [Pa.R.Crim.P.] 600 and constitutes cruel and unusual
            punishment in violation of the Eighth Amendment?

      III. Whether the Appellant was denied due process when the
           Butler County Parole officers did not immediately retrieve him
           from Lawrence County?

      IV. Whether the Appellant was deprived of due process by being
          retained in Lawrence County from January to August 2020
          and being detained in Butler County from August 2020 to July
          2021 until the present?

      V.    Whether the court deprived the Appellant of release as
            required by the Executive Order of Governor Wolf?

Appellant’s Brief at 2 (issues renumbered).

      Preliminarily, we note this Court has jurisdiction over appeals from

parole orders of the courts of common pleas.             Commonwealth v.

McDermott, 547 A.2d 1236, 1240 (Pa. Super. 1988).             “Following parole

revocation and recommitment, the proper issue on appeal is whether the

revocation court erred, as a matter of law, in deciding to revoke parole and,

therefore, to recommit the defendant to confinement.” Commonwealth v.

Kalichak, 943 A.2d 285, 291 (Pa. Super. 2008); see also id. at 290 (“Unlike


                                     -3-
J-A12008-22


a probation revocation, a parole revocation does not involve the imposition of

a new sentence.”).     We review the revocation of parole for an abuse of

discretion. Id. at 291; see also id. (“In the exercise of that discretion, a

conviction for a new crime is a legally sufficient basis to revoke parole.”).

      Appellant first argues the sentencing court erred in failing to give him

credit for time he served on house arrest.       See Appellant’s Brief at 7-8.

Appellant asserts:

      On February 10th, 2016, on a [Pa.R.Crim.P.] 600 Motion …,
      [Appellant] was released on pre-trial supervision with house
      arrest/electric monitoring.    …    During the pretrial period,
      [Appellant] was confined to house arrest, and now believes he
      should get the same credit for time served on house arrest as he
      would during confinement in an institution.

Id. at 7.

      Appellant’s    claim   implicates   the    legality   of   his   sentence.

Commonwealth v. Dixon, 161 A.3d 949, 951 (Pa. Super. 2017) (“A claim

based upon the failure to give credit for time served is a challenge implicating

the legality of one’s sentence.”). “The determination as to whether the trial

court imposed an illegal sentence is a question of law; our standard of review

in cases dealing with questions of law is plenary.”         Commonwealth v.

Atanasio, 997 A.2d 1181, 1183 (Pa. Super. 2010) (citation omitted).

      “The issue of whether an individual is entitled to sentencing credit

against a term of incarceration for time spent on bail release subject to

electronic home monitoring is primarily one of statutory construction.”

Commonwealth v. Kyle, 874 A.2d 12, 17 (Pa. 2005). The Sentencing Code

                                      -4-
J-A12008-22


provides that a defendant is entitled to credit “for all time spent in custody

as a result of the criminal charge for which a prison sentence is imposed[.]”

42 Pa.C.S.A. § 9760(1) (emphasis added); see also Commonwealth v.

Fowler,    930   A.2d   586,    595    (Pa.   Super.   2007)   (“The    principle

underlying Section 9760 is that a defendant should be given credit for time

spent in custody prior to sentencing for a particular offense.” (emphasis in

original; citation and brackets omitted)).

      Our Supreme Court has addressed 42 Pa.C.S.A. § 9760(1) and

“custody,” stating:

             The easiest application of this statutory provision is when an
      individual is held in prison pending trial, or pending appeal, and
      faces a sentence of incarceration: in such a case, credit clearly
      would be awarded. However, the statute provides little explicit
      guidance in resolving the issue before us now, where the
      defendant spent time somewhere other than in prison. This
      difficulty results in part from the fact that neither Section 9760,
      nor any other provision of the Sentencing Code, defines the
      phrase “time spent in custody.”

                                      ***

            It is clear that, for over a decade, Pennsylvania appellate
      courts have determined, as a matter of statutory construction,
      that criminal defendants are not entitled to credit against a
      sentence of imprisonment for time spent subject to home
      monitoring programs. See [Commonwealth v.] Kriston, …
      588 A.2d 898 [(Pa. 1990)]. Courts have interpreted the word
      “custody,” as used in Section 9760, to mean time spent in an
      institutional setting such as, at a minimum, an inpatient alcohol
      treatment facility. See, e.g., [Commonwealth v.] Conahan, …
      589 A.2d 1107 [(Pa. 1990)]…. This Court has emphasized that,
      because home release on electronic monitoring does not
      constitute custody, credit should not be awarded for it toward a
      prison sentence.


                                      -5-
J-A12008-22


Kyle, 874 A.2d at 17-18 (emphasis added).

      Based on the foregoing, there is no merit to Appellant’s claim. See id.;

see also Dixon, 161 A.3d at 952 (discussing Kyle and its progeny and

stating, “[a]ppellant’s case falls squarely under this jurisprudence deeming

bail release with electronic monitoring ineligible for a Section 9760 award of

credit for time served.”); Trial Court Opinion, 10/12/21, at 4 (“Under Kyle

and Dixon [], [Appellant’s] time on house arrest with electronic monitoring

cannot be applied as credit for time served.”).

      Appellant’s second issue encompasses two separate claims; namely,

that the trial court (1) subjected Appellant to cruel and unusual punishment

by confining him to prison, which allegedly put him at “risk of suffering a fatal

Covid 19 infection by his confinement”; and (2) violated Appellant’s speedy

trial rights pursuant to Pa.R.Crim.P. 600. Appellant’s Brief at 9. Appellant

fails to meaningfully develop his argument in support of these claims

(consisting of two short paragraphs), or provide citation to authority. See

Pa.R.A.P. 2119(a) (requiring development of an argument with citation to and

analysis of relevant legal authority). It is settled that “arguments which are

not appropriately developed are waived.           Arguments not appropriately

developed include those where the party has failed to cite any authority in

support of a contention.” Coulter v. Ramsden, 94 A.3d 1080, 1088 (Pa.

Super. 2014) (citation omitted); see also Commonwealth v. Reyes-

Rodriguez, 111 A.3d 775, 781 (Pa. Super. 2015) (“When an appellant cites


                                      -6-
J-A12008-22


no authority supporting an argument, this Court is inclined to believe there is

none.”). This Court will not act as counsel, and will not develop arguments

on behalf of an appellant. Commonwealth v. Kearney, 92 A.3d 51, 67 (Pa.

Super. 2014); see also Coulter, 94 A.3d at 1088-89 (mere issue spotting

without analysis or legal citation to support an assertion precludes appellate

review). Accordingly, Appellant waived the claims raised in his second issue.

See, e.g., Commonwealth v. Antidormi, 84 A.3d 736, 754 (Pa. Super.

2014) (finding issue waived because appellant “cited no legal authorities nor

developed any meaningful analysis”); Reyes-Rodriguez, supra (same).

      Waiver   notwithstanding,   Appellant’s   claims   do   not   merit relief.

Appellant concedes “[R]ule 600 applies only to time spent awaiting trial and

not to confinement due to a parole revocation.” Appellant’s Brief at 9; see

also Trial Court Opinion, 10/12/21, at 4 (“Rule 600 … and … relevant case law

provides no indication that Rule 600 applies to a parole revocation hearing.

At no point was [Appellant] awaiting trial during the COVID-19 pandemic.”).

Further, Appellant’s claim of cruel and unusual punishment related to his

internment during the pandemic is not proper on direct appeal.              See

Commonwealth v. Crawford, 257 A.3d 75, 80 (Pa. Super. 2021) (rejecting

inmate’s cruel and unusual punishment claim regarding the Covid-19

pandemic, stating “[a]ny issue relating to safety conditions of the prison,

including [] matters related to the pandemic, are not proper in a direct appeal,

but instead would be properly addressed to the Department of Corrections.”


                                     -7-
J-A12008-22


(footnote omitted)); see also Commonwealth v. Gillums, 249 A.3d 1172

(Pa. Super. 2021) (unpublished memorandum) (same). Appellant’s second

issue does not merit relief.

      In his third issue, Appellant asserts a due process violation. However,

the corresponding argument section of Appellant’s brief contains only an issue

heading and no argument; thus, he waived this issue as well.         See, e.g.,

Commonwealth v. Leatherby, 116 A.3d 73, 83 (Pa. Super. 2015) (were an

appellant “fails to expand upon [a] claim in the argument section of his brief

… the claim is waived.”); see also Coulter, supra.

      In his fourth issue, Appellant argues the trial court deprived him of due

process by incarcerating him in the Lawrence County Jail (LCJ) “from January

to August 2020, and … in Butler County from August 2020 to July 2021 and

until the present,” without notice of his parole violations or timely hearings.

Appellant’s Brief at 9. Appellant contends,

      state actors in both Butler and Lawrence County ought to have
      known [Appellant] was wanted for a parole violation and where he
      was located. They should have cooperated to timely handle the
      parole violations for which he has been incarcerated without
      remedy for too long.

Id. at 10. Appellant further “urges he should be entitled to a jury trial on the

issue of whether he should be sentenced for violating” his parole. Id. at 18.

Appellant concedes, however, parole “revocation is not part of a criminal

prosecution and thus, the violator is not given the full panoply of rights.” Id.

at 14 (citing Morrissey v. Brewer, 408 U.S. 471, 480 (1972) (“the revocation


                                     -8-
J-A12008-22


of parole is not part of a criminal prosecution and thus the full panoply of

rights due a defendant in such a proceeding does not apply to parole

revocations.”)); see also Commonwealth v. Mullins, 918 A.2d 82, 85 (Pa.

2007) (explaining the standards for a violation of probation/parole hearing are

distinctly different from a trial, as a VOP hearing “takes place without a

jury, with a lower burden of proof, and with fewer due process

protections.” (emphasis added; citation omitted)).

      The Commonwealth responds:

      If a defendant is already incarcerated on other charges, he cannot
      claim the delay in holding the revocation hearing caused him any
      loss of personal liberty. Commonwealth v. Clark, 8[47] A.2d
      122, 123-124 (Pa. Super. 2009); Commonwealth v. Bischof,
      [616 A.2d 6,] 9 [(Pa. Super. 1992) (rejecting appellant’s due
      process challenge, stating “[a]ppellant was already incarcerated
      on the charges for which his parole was revoked, and was
      therefore not occasioned any loss of personal liberty because of
      the delay in holding his revocation hearing.”)].         Once the
      Commonwealth in Butler County learned that Appellant was in the
      [LCJ,] it took immediate steps to have Appellant’s [parole
      revocation] hearing rescheduled. Once Appellant was brought to
      Butler County, he requested multiple continuances — the
      Commonwealth requested none.           Appellant’s claims of due
      process violations fail[.]

Commonwealth Brief at 11.

      Appellant’s claim implicates Pennsylvania Rule of Criminal Procedure

708, which provides:

      (B) Whenever a defendant has been sentenced to probation or
      intermediate punishment, or placed on parole, the judge shall not
      revoke such probation, intermediate punishment, or parole as
      allowed by law unless there has been:




                                     -9-
J-A12008-22


         (1) a hearing held as speedily as possible at which the
         defendant is present and represented by counsel; and

         (2) a finding of record that the defendant violated a
         condition of probation, intermediate punishment, or parole.

Pa.R.Crim.P. 708(B) (emphasis added).        While Rule 708 does not define

“speedily as possible” or establish a period in which the Commonwealth must

revoke parole/probation, the phrase “has been interpreted to require a

hearing within a reasonable time.” Clark, 847 A.2d at 123. “[T]he question

is whether the delay was reasonable under the circumstances of the specific

case and whether the appellant was prejudiced by the delay.” Id. at 124; see

also id. (detailing the factors a court examines in evaluating reasonableness

of a delay).

      Here, the trial court rejected Appellant’s due process challenge,

reasoning:

            This court was not made aware of [Appellant’s]
      incarceration in LCJ until August 5, 2021, at which time the
      Commonwealth filed a motion informing the court of the
      incarceration.    At th[e] time it was made aware, the
      Commonwealth began the process of scheduling a hearing and
      transporting [Appellant] to Butler County.      Throughout his
      incarceration at LCJ, [Appellant] had several cases in Lawrence
      County to resolve. Those cases were resolved shortly after his
      transport to Butler County.

            Under Pa.R.Crim.P. 150(A)(1), “[w]hen a defendant or
      witness is arrested pursuant to a bench warrant, he or she shall
      be taken without unnecessary delay for a hearing on the bench
      warrant.” Additionally, “[w]hen the individual is arrested outside
      the county of issuance, the authority in charge of the county jail
      promptly shall notify the proper authorities in the county of
      issuance that the individual is being held pursuant to the bench
      warrant.” Pa.R.Crim.P. 150(A)(4).

                                    - 10 -
J-A12008-22



            The bench warrant hearing shall be conducted without
            unnecessary delay after the individual is lodged in the jail
            of the county of issuance on that bench warrant . . . [T]he
            individual shall not be detained without a bench warrant
            hearing on that bench warrant longer than 72 hours, or
            the close of the next business day if the 72 hours expires
            on a non-business day.[]

      Pa.R.Crim.P. 150(A)(5)(b). Finally, “[i]f a bench warrant hearing
      is not held within the time limits in paragraph (A)(5)(b), the bench
      warrant shall expire by operation of law.” Pa.R.Crim.P. 150(A)(7).

            The [trial] court was not made aware of [Appellant’s]
      incarceration in [LCJ] until August 5, 2020, when the
      Commonwealth filed its motions to schedule a hearing and to
      transport [Appellant] to Butler County. Additionally, at the time
      he was incarcerated in the [LCJ, Appellant] had several cases
      pending in the Lawrence County Court of Common Pleas. Those
      cases were not completed until he was brought to Butler County.
      Therefore, [Appellant’s claims] lack merit.

Trial Court Opinion, 10/12/21, at 4-5 (citations modified; some capitalization

omitted).

      The trial court’s reasoning is supported by the law and the record.

Contrary to Appellant’s claims, he was not deprived of due process; he had no

right to be tried by a jury during the parole revocation hearing, and any delay

in holding the hearing was not unreasonable.          See, e.g., Clark, supra;

Mullins, supra; Commonwealth v. Long, 400 A.2d 179, 180-81 (Pa. Super.

1979) (holding it was not unreasonable for lower court to delay revocation

hearing until appellant was sentenced on other charges, and stating, “[o]ur

determination that there is no unreasonableness is reinforced by the

absence of any prejudice to appellant as a result of the delay. The appellant


                                      - 11 -
J-A12008-22


was already incarcerated and suffered no loss of freedom as a result of the

delay.” (footnote omitted)). Appellant’s fourth issue lacks merit.

      Finally, Appellant asserts the trial court erred in refusing to release him

from incarceration “as required by executive Order of Governor Wolf[.]”

Appellant’s Brief at 18. Appellant relies on Governor Wolf’s April 10, 2020,

order which “required the Pennsylvania Department of Corrections [to]

recommend reprieve [of certain classes of inmates] after consultation with

the courts and the District Attorney from the County.” Id. at 18-19 (emphasis

added); id. Appendix 1 (R-15-A) (April 10, 2020, order); see also Fultze v.

Pa. Parole Bd., 2021 WL 5917604, at *2 (Pa. Commw. 2021) (unpublished

memorandum) (explaining the April 10, 2020, order).

      The trial court explained that the April 10, 2020, order does not apply

to Appellant. The court explained:

      Governor Wolf issued an executive order to release 1,800 inmates
      in April of 2020, and pardoned 300 or so non-violent marijuana
      related offenses in March of 2021.1 However, the release of the
      prisoners in the first group were chosen by the Department of
      Corrections based on select criteria, including incarceration time
      remaining and level of risk pertaining to COVID-19 complications.
      The second group involved non-violent marijuana related
      offenses. The [trial c]ourt was not involved in the selection
      process. Therefore, the [c]ourt could not have erred in failing to
      release [Appellant].

         1   https://local21news.com/news/local/gov-wolf-issues-
         executive-order-to-release-18000-inmates-to-stop-covid-
         19-spread [(last visited April 20, 2022)]….

Trial Court Opinion, 10/12/21, at 5-6 (footnote in original).




                                     - 12 -
J-A12008-22


         Upon review, we agree the Governor’s April 10, 2020, order does not

apply to Appellant.    Indeed, Appellant concedes the order “appears to be

limited to prisoners in the state prison system directly under the control

of the Governor. [Appellant] is on parole in a county jail.” Appellant’s Brief

at 19 (emphasis added); see also Fultze, supra, at *2 (explaining purpose

of order “was to curb the spread of the coronavirus within the state

correctional system….” (emphasis added)).       Thus, Appellant’s final issue

fails.

         Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/13/2022




                                     - 13 -